DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The present Third Corrected Notice of Allowance is in response to the IDS filed April 13, 2021.

Allowable Subject Matter
Claims 1, 6-16, 18, and 20 are allowed.
The reasons for allowance is incorporated hereinto from the Notice of Allowance dated February 23, 2021.  Furthermore, it is noted that a terminal is the point of connection for closing an electrical circuit. Newly cited US 7,357,749 does not include a bracket or the first terminals and second terminals as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY A FLUHART whose telephone number is (571)270-1851.  The examiner can normally be reached on M-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/STACEY A FLUHART/Primary Examiner, Art Unit 3655